Citation Nr: 1205563	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-02 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for dry eye and photophobia.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to July 1988, May 2003 to May 2004, and October 2007 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before a decision review officer in May 2010 and the undersigned Veterans Law Judge at the RO in September 2011.  Transcripts of his hearings have been associated with the record.


FINDING OF FACT

The current dry eye and photophobia are related to service.


CONCLUSION OF LAW

Dry eye and photophobia were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the Board's grant of the Veteran's claims of entitlement to service connection, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Having carefully reviewed the record, the Board finds that service connection for dry eye and photophobia is warranted.  The Veteran essentially argues that the conditions during his most recent deployment to Iraq caused him to experience symptoms in his eyes, and that he had not experienced such symptoms prior to that time.  He has also stated that his symptoms continued following his return from Iraq.  The Board observes that the Veteran first sought to establish care through VA in May 2009, less than one year following his return from Iraq.  At that time, he reported that his eyes felt grainy and irritated since returning from Iraq, and that he also had fuzzy vision.  On optometry consultation in June 2009 the assessment included dry eyes.  Medication was prescribed.  A March 2010 record includes an assessment of dry eyes and photosensitivity.  The Veteran has continued to receive treatment for these complaints.

The Board notes that the Veteran has been afforded two VA examinations, in July 2009 and March 2010.  However, the July 2009 examiner did not assess dry eyes or photophobia; the March 2010 examiner did not provide an opinion concerning the etiology of the dry eye and photophobia complaints, indicating that she could not do so without resort to mere speculation.  On the other hand, a January 2010 report from W.R.G., MD, MPH includes a recitation of the Veteran's history which is consistent with the history contained in the claims file.  Dr. G. indicated that he had read several articles concerning dry eye syndrome, and opined that the Veteran's dry eye syndrome developed during his tour in Iraq.  He noted that the condition was identified within several months of the Veteran's return from Iraq.  Dr. G. provided a well reasoned opinion, based on a careful review of the Veteran's history, a review of pertinent literature, and a full examination.  As such, the Board finds that service connection is in order for the Veteran's dry eye and photophobia.  

		



ORDER

Entitlement to service connection for dry eye and photophobia is granted.



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

